TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 18, 2022



                                     NO. 03-21-00545-CR


                               David Joseph Borders, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order of deferred adjudication entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in

the order requiring reversal. However, there was error in the order that requires correction.

Therefore, the Court modifies the trial court’s order deferring adjudication to add section 31.09

of the Texas Penal Code as another statute for the offense and to reflect that appellant pleaded

“no contest” rather than “guilty.” The order, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.